ORDER
PER CURIAM.
The Petition for Allowance of Appeal is granted. The order of the Superior Court affirming an order of the Court of.Common Pleas of Allegheny County granting Respondent’s request for delay damages pursuant to Pa.R.Civ.P. Rule 238 in an action brought under Federal Employer’s Liability Act (FELA), 45 U.S.C. § 51, et seq., is reversed and the case is remanded to the Court of Common Pleas of Allegheny County. See, Morgan v. Monessen Southwestern Railway Company, 513 Pa. 86, 518 A.2d 1171 (1986), rev’d, — U.S. —, 108 S.Ct. 1837, 100 L.Ed.2d 349 (1988).
Jurisdiction is relinquished.